Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 1 of 15 PageID #: 108



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 MANUEL BARRERA and MELVIN ALMENDARES,
 On behalf of themselves, individually, and on behalf
 of all other similarly-situated,

                                                   Plaintiff,                            ANSWER
                               -against-
                                                                         Civil Action No. 18-cv-04558 (JMA) (GRB)
 PEPE ROSSO 24 INC. d/b/a PEPE ROSSO, and
 ROSSO UPTOWN, LTD. d/b/a ROSSO UPTOWN
 PIZZERIA & RESTAURANT and/or BRICK
 OSTERIA, and MICHAEL TIZZANO, an individual,
 and MASSIMO GAMMELLA, an individual,

                                                     Defendants.
 --------------------------------------------------------------------X


           Defendants, PEPE ROSSO 24 INC. d/b/a PEPE ROSSO, and ROSSO UPTOWN, LTD. d/b/a

 ROSSO UPTOWN PIZZERIA & RESTAURANT and/or BRICK OSTERIA, and MICHAEL TIZZANO,

 an individual, and MASSIMO GAMMELLA, an individual, hereby answer Plaintiff’s Amended

 Complaint as follows:

                                        DEFENDANTS’ ORIGINAL ANSWER

           Pursuant to Federal Rules of Civil Procedure 8(b), Defendants respond to the allegations in each

 corresponding paragraph of the Amended Complaint as follows:

                                                         I.
                                                 NATURE OF THE CASE

                                                           Paragraph 1

           The allegations of Paragraph 1 of the Amended Complaint are statements of either law or fact for

 which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                           Paragraph 2

           Defendants deny the allegations contained in Paragraph 2 of the Amended Complaint.

                                                           Paragraph 3




                                                                 1
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 2 of 15 PageID #: 109



           Defendants deny the allegations contained in Paragraph 3 of the Amended Complaint.

                                                 Paragraph 4

           Defendants deny the allegations contained in Paragraph 4 of the Amended Complaint.

                                                 Paragraph 5

           The allegations of Paragraph 5 of the Amended Complaint are statements of either law or fact for

 which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                 Paragraph 6

           Defendants deny the allegations contained in Paragraph 6 of the Amended Complaint.

                                                 II.
                                      JURISDICTION AND VENUE

                                                 Paragraph 7

           The allegations of Paragraph 7 of the Amended Complaint are statements of either law or fact for

 which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                 Paragraph 8

           The allegations of Paragraph 8 of the Amended Complaint are statements of either law or fact for

 which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                    III.
                                                  PARTIES

                                                 Paragraph 9

           Defendants admit only to the extent that Plaintiff acknowledges having employed Plaintiff,

 Barrera, otherwise the allegations contained in Paragraph 9 of the Amended Complaint are denied.

                                                Paragraph 10

           Defendants admit only to the extent that Plaintiff acknowledges having employed Plaintiff,

 Almendares, otherwise the allegations contained in Paragraph 10 of the Amended Complaint are denied.


                                                      2
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 3 of 15 PageID #: 110



                                                 Paragraph 11

           Defendants admit the allegations contained in Paragraph 11 of the Amended Complaint.

                                                 Paragraph 12

           Defendants admit the allegations contained in Paragraph 12 of the Amended Complaint to the

 extent that Defendant, Rosso Uptown, was doing business at that location, however, it has closed its

 operation since.

                                                 Paragraph 13

           Defendants admit only so much of Paragraph 13 of the Amended Complaint that alleges that

 Tizzano was a joint owner and manager of Rosso Uptown for the relevant period. Otherwise, the

 remaining allegations in Paragraph 13 of the Amended Complaint are denied.

                                                 Paragraph 14

           Defendants admit only so much of Paragraph 14 of the Amended Complaint that alleges that

 Gammella was a joint owner of Pepe Rosso for the relevant period. Otherwise, the remaining allegations

 in Paragraph 14 of the Amended Complaint are denied.

                                                 Paragraph 15

           Defendants deny knowledge to be able to form a belief as to the truth of the allegations contained

 in Paragraph 15 of the Amended Complaint.

                                              IV.
                                 COLLECTIVE ACTION ALLEGATIONS

                                                 Paragraph 16

           The allegations of Paragraph 16 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                 Paragraph 17

           Defendants deny the allegations contained in Paragraph 17 of the Amended Complaint.




                                                       3
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 4 of 15 PageID #: 111



                                               Paragraph 18

         Defendants deny the allegations contained in Paragraph 18 of the Amended Complaint.

                                               Paragraph 19

         Defendants deny the allegations contained in Paragraph 19 of the Amended Complaint.

                                               V.
                                        BACKGROUND FACTS

                                               Paragraph 20

         Defendants admit the allegations contained in Paragraph 20 of the Amended Complaint, except

 deny as to the designation of the business as “popular” and “busy”.

                                               Paragraph 21

         Defendants deny the allegations contained in Paragraph 21 of the Amended Complaint.

                                               Paragraph 22

         Defendants admit the allegations contained in Paragraph 22 of the Amended Complaint, only to

 the extent that Defendant, Gammella, manages Pepe Rosso and that Defendant, Tizzano, managed Rosso

 Uptown, which is now permanently closed for business; the remaining allegations are denied.

                                               Paragraph 23

         Defendants deny the allegations contained in Paragraph 23 of the Amended Complaint.

                                               Paragraph 24

         Defendants admit the allegations contained in Paragraph 24 of the Amended Complaint.

                                               Paragraph 25

         Defendants deny the allegations contained in Paragraph 25 of the Amended Complaint.

                                               Paragraph 26

         Defendants deny the allegations contained in Paragraph 26 of the Amended Complaint.

                                               Paragraph 27

         Defendants deny the allegations contained in Paragraph 27 of the Amended Complaint.




                                                     4
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 5 of 15 PageID #: 112



                                           Paragraph 28

       Defendants deny the allegations contained in Paragraph 28 of the Amended Complaint.

                                           Paragraph 29

       Defendants deny the allegations contained in Paragraph 29 of the Amended Complaint.

                                           Paragraph 30

       Defendants deny the allegations contained in Paragraph 30 of the Amended Complaint.

                                           Paragraph 31

       Defendants admit the allegations contained in Paragraph 31 of the Amended Complaint.

                                           Paragraph 32

       Defendants deny the allegations contained in Paragraph 32 of the Amended Complaint.

                                           Paragraph 33

       Defendants deny the allegations contained in Paragraph 33 of the Amended Complaint.

                                           Paragraph 34

       Defendants deny the allegations contained in Paragraph 34 of the Amended Complaint.

                                           Paragraph 35

       Defendants admit the allegations contained in Paragraph 35 of the Amended Complaint.

                                           Paragraph 36

       Defendants deny the allegations contained in Paragraph 36 of the Amended Complaint.

                                           Paragraph 37

       Defendants deny the allegations contained in Paragraph 37 of the Amended Complaint.

                                           Paragraph 38

       Defendants deny the allegations contained in Paragraph 38 of the Amended Complaint.

                                           Paragraph 39

       Defendants deny the allegations contained in Paragraph 39 of the Amended Complaint.

                                           Paragraph 40

       Defendants deny the allegations contained in Paragraph 40 of the Amended Complaint.


                                                 5
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 6 of 15 PageID #: 113



                                                Paragraph 41

           Defendants deny the allegations contained in Paragraph 41 of the Amended Complaint.

                                                Paragraph 42

           Defendants deny the allegations contained in Paragraph 42 of the Amended Complaint.

                                                Paragraph 43

           Defendants deny the allegations contained in Paragraph 43 of the Amended Complaint.

                                                Paragraph 44

           Defendants deny the allegations contained in Paragraph 44 of the Amended Complaint.

                                                Paragraph 45

           Defendants deny the allegations contained in Paragraph 45 of the Amended Complaint.

                                                Paragraph 46

           Defendants deny the allegations contained in Paragraph 46 of the Amended Complaint.

                                                Paragraph 47

           Defendants deny the allegations contained in Paragraph 47 of the Amended Complaint.

                                                Paragraph 48

           Defendants deny the allegations contained in Paragraph 48 of the Amended Complaint.

                                            VI.
                        FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS

                                                Paragraph 49

           Defendants deny the allegations contained in Paragraph 49 of the Amended Complaint.

                                                Paragraph 50

           The allegations of Paragraph 50 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 51




                                                      6
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 7 of 15 PageID #: 114



           The allegations of Paragraph 51 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 52

           Defendants deny the allegations contained in Paragraph 52 of the Amended Complaint.

                                                Paragraph 53

           Defendants deny the allegations contained in Paragraph 53 of the Amended Complaint.

                                                Paragraph 54

           Defendants deny the allegations contained in Paragraph 54 of the Amended Complaint.

                                                Paragraph 55

           Defendants deny the allegations contained in Paragraph 55 of the Amended Complaint.

                                          VII.
                       SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS

                                                Paragraph 56

           Defendants deny the allegations contained in Paragraph 56 of the Amended Complaint.

                                                Paragraph 57

           The allegations of Paragraph 57 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 58

           The allegations of Paragraph 58 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 59

           Defendants deny the allegations contained in Paragraph 59 of the Amended Complaint.




                                                      7
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 8 of 15 PageID #: 115



                                                Paragraph 60

           Defendants deny the allegations contained in Paragraph 60 of the Amended Complaint.

                                                Paragraph 61

           Defendants deny the allegations contained in Paragraph 61 of the Amended Complaint.

                                           VIII.
                        THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS

                                                Paragraph 62

           Defendants deny the allegations contained in Paragraph 62 of the Amended Complaint.

                                                Paragraph 63

           The allegations of Paragraph 63 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 64

                   The allegations of Paragraph 64 of the Amended Complaint are statements of either law

 or fact for which an answer is not necessary, but to the extent that such allegations require an answer, they

 are denied.

                                                Paragraph 65

           Defendants deny the allegations contained in Paragraph 65 of the Amended Complaint.

                                                Paragraph 66

           Defendants deny the allegations contained in Paragraph 66 of the Amended Complaint.

                                                Paragraph 67

           Defendants deny the allegations contained in Paragraph 67 of the Amended Complaint.

                                           IX.
                       FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS

                                                Paragraph 68

           Defendants deny the allegations contained in Paragraph 68 of the Amended Complaint.




                                                      8
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 9 of 15 PageID #: 116



                                                Paragraph 69

           The allegations of Paragraph 69 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 70

           Defendants deny the allegations contained in Paragraph 70 of the Amended Complaint.

                                                Paragraph 71

           Defendants deny the allegations contained in Paragraph 71 of the Amended Complaint.

                                                Paragraph 72

           Defendants deny the allegations contained in Paragraph 72 of the Amended Complaint.

                                                Paragraph 73

           Defendants deny the allegations contained in Paragraph 73 of the Amended Complaint.

                                            X.
                        FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS

                                                Paragraph 74

           Defendants deny the allegations contained in Paragraph 74 of the Amended Complaint.

                                                Paragraph 75

           The allegations of Paragraph 75 of the Amended Complaint are statements of either law or fact

 for which an answer is not necessary, but to the extent that such allegations require an answer, they are

 denied.

                                                Paragraph 76

           Defendants deny the allegations contained in Paragraph 76 of the Amended Complaint.

                                                Paragraph 77

           Defendants deny the allegations contained in Paragraph 77 of the Amended Complaint.

                                                Paragraph 78

           Defendants deny the allegations contained in Paragraph 78 of the Amended Complaint.



                                                      9
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 10 of 15 PageID #: 117



                                                 Paragraph 79

            Defendants deny the allegations contained in Paragraph 79 of the Amended Complaint.

                                             XI.
                         SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS

                                                 Paragraph 80

            Defendants deny the allegations contained in Paragraph 80 of the Amended Complaint.

                                                 Paragraph 81

            The allegations of Paragraph 81 of the Amended Complaint are statements of either law or fact

  for which an answer is not necessary, but to the extent that such allegations require an answer, they are

  denied.

                                                 Paragraph 82

            Defendants deny the allegations contained in Paragraph 82 of the Amended Complaint.

                                                 Paragraph 83

            Defendants deny the allegations contained in Paragraph 83 of the Amended Complaint.

                                                 Paragraph 84

            Defendants deny the allegations contained in Paragraph 84 of the Amended Complaint.

                                                 Paragraph 85

            Defendants deny the allegations contained in Paragraph 85 of the Amended Complaint.

                                               XII.
                                      DEMAND FOR A JURY TRIAL

                                                 Paragraph 86

                    The allegations of Paragraph 16 of the Amended Complaint are statements of either law

  or fact for which an answer is not necessary, but to the extent that such allegations require an answer, they

  are denied.




                                                       10
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 11 of 15 PageID #: 118



                                                 XIII.
                                         AFFIRMATIVE DEFENSES

                                           First Affirmative Defense

      1. The Amended Complaint fails to state a claim upon which relief may be granted.

                                          Second Affirmative Defense

      2. Plaintiff’s claims are barred, in whole or in part, by the applicable limitations period, contractual

  limitations period, and/or jurisdictional prerequisites.

                                           Third Affirmative Defense

      3. Defendants invoke the defenses, protections and limitations of the Fair Labor Standards Act, 29

  U.S.C. §201 et seq. (“FLSA”).

                                          Fourth Affirmative Defense

      4. At all times, Defendants acted in good faith and had reasonable grounds for believing their

  actions were in compliance with the FLSA.

                                           Fifth Affirmative Defense

      5. Defendants did not know or show reckless disregard for whether their conduct was prohibited by

  the FLSA.

                                           Sixth Affirmative Defense

      6. This action is barred to the extent Plaintiff seeks recovery for time that is not compensable time,

  i.e. “hours worked” under the FLSA.

                                         Seventh Affirmative Defense

      7. In the alternative, Defendants are entitled to offset monies or other consideration paid or provided

  to Plaintiff by Defendants for periods in which Plaintiff was not engaged to work.

                                          Eighth Affirmative Defense

      8. To the extent that Plaintiff may seek punitive damages, Plaintiff’s recovery is limited by

  applicable provisions of the FLSA and the New York and/or United States Constitutions. Any award of

  punitive damages to Plaintiff in this case would be in violation of the FLSA and the constitutional



                                                        11
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 12 of 15 PageID #: 119



  safeguards provided to Defendants under the Constitution of the United States and/or the laws of the State

  of New York.

                                            Ninth Affirmative Defense

      9. Plaintiff is not entitled to punitive/liquidated damages as Defendants did not act or fail to act in a

  manner sufficient to give rise to punitive/liquidated damages liability.

                                            Tenth Affirmative Defense

      10. Plaintiff’s action is barred because he seeks to recover for time that is de minimus work time and

  thus not compensable under the FLSA.

                                           Eleventh Affirmative Defense

      11. To the extent Plaintiff seeks damages not recoverable under the FLSA, Plaintiff is barred from

  such recovery.

                                           Twelfth Affirmative Defense

      12. Without assuming the burden of proof, Plaintiffs were compensated for all hours worked in

  excess of 40 hours in any particular workweek (as Plaintiffs themselves reported their time worked) at a

  rate not less than set forth by the overtime provisions of the FLSA.

                                          Thirteenth Affirmative Defense

      13. Without assuming the burden of proof, Defendants complied with all recordkeeping requirements

  of the FLSA.

                                          Fourteenth Affirmative Defense

      14. The Plaintiff’s claims are estopped by the submission of his/their own time records, for which

  Defendants compensated them for all overtime worked and claimed.

                                          Fifteenth Affirmative Defense

      15. The alleged time for which Plaintiffs seek compensation is irregular as well as practically and

  administratively difficult to record.

                                          Sixteenth Affirmative Defense




                                                       12
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 13 of 15 PageID #: 120



      16. Without assuming the burden of proof, Plaintiffs and members of the purported class or collective

  action are not similarly situated. The potential claims of the purported class members reflect variability.

                                       Seventeenth Affirmative Defense

      17. Plaintiffs’ claims are barred, in whole or in part, by Plaintiffs’ own actions.

                                       Eighteenth Affirmative Defense

      18. Plaintiffs have failed to mitigate their alleged damages.

                                       Nineteenth Affirmative Defense

      19. Plaintiff’s claims are barred by the doctrines of waiver, estoppels, laches and/or unclean hands.

                                        Twentieth Affirmative Defense

      20. Some or all of Plaintiff’s claims are barred by accord and satisfaction, settlement and/or payment

  and release.

                                      Twenty-First Affirmative Defense

      21. Plaintiff has failed to exhaust administrative remedies.

                                     Twenty-Second Affirmative Defense

      22. Defendants’ actions were in good faith conformity with and/or reliance on administrative

  regulation, order, ruling, approval, interpretation, or practice of the Department of Labor.

                                     Twenty-Third Affirmative Defense

      23. Defendants reserve the right to assert further affirmative defenses as they become evident through

  discovery investigation.

                                     Twenty-Fourth Affirmative Defense

      24. All actions taken by Defendants with respect to Plaintiff were supported by legitimate business

  reasons.

                                      Twenty-Fifth Affirmative Defense

      25. Defendant reserves the right to plead, assert and rely on all proper affirmative defenses lawfully

  available, including those which may be disclosed or discovered through further assertions by Plaintiffs or

  persons Plaintiffs purport to represent or otherwise through discovery.


                                                       13
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 14 of 15 PageID #: 121



                                       Twenty-Sixth Affirmative Defense

      26. Defendants hereby assert all other and further defenses afforded to them under the proper

  provisions of the FLSA, New York Code Rules and Regulations, New York and Federal statutory and

  common law, and the New York and/or United States Constitutions.

                                                  PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants pray that their answer be deemed

  good and sufficient and all claims by Plaintiff against Defendants be dismissed, with prejudice; that

  Defendants be awarded actual and statutory damages and costs and; that Defendants be reimbursed costs

  and fees expended in the defense of this matter; and that Defendants be awarded any such other, further

  and different relief as to this Honorable Court deems just and proper.

  Dated: Copiague, New York
          August 2, 2019                                    Yours, etc.


                                                          Francesco P. Tini/s
                                                   _______________________________
                                                          Francesco P. Tini, Esq.
                                                          TINI LAW, P.C.
                                                          Attorneys for Defendants
                                                          425 Oak Street
                                                          Copiague, New York 11726
                                                          T: (631) 925-2650
                                                          F: (631) 729-8050



                                       CERTIFICATE OF SERVICE

          The undersigned does hereby certify that a true and correct copy of this Answer was duly served

  on August 2, 2019, upon BORRELLI & ASSOCIATES, P.L.L.C., Attorney for Plaintiffs, 910 Franklin

  Avenue, Suite 200, Garden City, NY 11530 via Electronic filing and regular mail.


                                                            Francesco P. Tini/s

                                                            Francesco P. Tini, Esq.
                                                            Attorney for Defendants
                                                            NYS Atty # 4419578



                                                      14
Case 2:18-cv-04558-JMA-AYS Document 30 Filed 08/02/19 Page 15 of 15 PageID #: 122




  EASTERN DISTRICT COURT OF THE UNITED STATES
  COUNTY OF SUFFOLK                           Index No. 18-CV-04558 (JMA) (GRB)
  _________________________________________           _______________________________

                                                 ANSWER
  ________________________________                                ________________________________________

  MANUEL BARRERA and MELVIN ALMENDARES, On behalf of themselves, individually, and on behalf
  of all other similarly-situated,

                                                                 Plaintiffs,
                          -against-

  PEPE ROSSO 24 INC. d/b/a PEPE ROSSO, and ROSSO UPTOWN, LTD. d/b/a ROSSO UPTOWN
  PIZZERIA & RESTAURANT and/or BRICK OSTERIA, and MICHAEL TIZZANO, an individual,
  and MASSIMO GAMMELLA, an individual,
                                                       Defendants.
    _____________________________________________________                           ___________________
  [      ] ADMISSION OF SERVICE:

  Service of a copy of the within is hereby admitted on the _______day of_______________,20 ,
  by_______________________________________, attorney for Plaintiff/Defendant in the within action.

  [      ] AFFIRMATION OF PERSONAL SERVICE:

  STATE OF NEW YORK                        )
                                           )      SS.:
  COUNTY OF                                )

  On                     , 20 , at :        .M., at                                , NY
  the undersigned attorney for Plaintiff/Defendant served a copy of the within
  upon                                              , attorney for Plaintiff/Defendant in the
  within action.

  Dated:
  Respectfully yours, etc.,

                                Certified pursuant to Rule 130-1.1-a:

                                       ______/s________________________
                                               TINI LAW, P.C.
                                        Attorneys for Defendants
                                      By:     Francesco P. Tini, Esq.
  425 Oak Street                                                          Tel. (631) 925-2650
  Copiague, NY 11726                                                      Fax. (631) 729-8050
                                            ftini@tinilaw.com



                                                     15
